El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
*313El acusado apela de una sentencia que le condena por de-lito de acometimiento y agresión con la circunstancia agra-vante de ser la agredida una mujer y el agresor un varin adulto mayor de 21 años.
Para sostener su recurso alega la comisión de tres erro-res por la parte inferior, consistente el primero en liaber sido admitida la declaración de referencia del testigo José Guardiola.
Denunciante y denunciado son esposos. La declaración de José Guardiola consistió en decir que al llegar al estable-cimiento del acusado lo encontró algo incomodado y al pre-guntarle qué le pasaba le dijo que acababa de darle unos golpes a su esposa y le babía bincbado un ojo, pero no le dijo por qué, y habiendo ido a la casa de ella, porque es su prima, la vió con ese golpe que le estaba curando un médico.
Esa declaración no es de referencia pues tiene el carácter de.admisión espontánea del acusado y por tanto era admisi-ble. El Pueblo v. Rosado, 17 D. P. R. 441, y El Pueblo v. Martínez, 23 D. P. R. 228. Pero aunque hubiera sido de re-ferencia era admisible y constituía prueba en la causa por-que no fué objetada. Falero v. Falero, 15 D. P. R. 118.
El segundo error se alega por.haber admitido la corte como prueba de la edad del acusado la declaración oral del doctor Jesús María Eodríguez, sin haber traído a la corte la mejor prueba, o sea, el acta literal y certificada del re-gistro civil correspondiente demostrativa del nacimiento del acusado, o sin haber demostrado a la corte que la mejor prueba no podía conseguirse.
El fiscal presentó en el juicio un médico para probar que el acusado tiene más de 21 años de edad y su defensa se opuso a esa declaración alegando que la mejor evidencia es la partida de nacimiento del acusado y que mientras no baya evidencia que demuestre que no existe la partida de naci-miento no es admisible la prueba secundaria propuesta. El artículo 320 del Código Civil se refiere a la prueba del estado *314civil y aquí no se trataba estrictamente de la prueba del es-tado civil del acusado. Era necesario demostrar que el acu-sado era un varón adulto, o sea, que tenía más de 21 años, y esa condición puede ser tan aparente que no ya un perito, sino un testigo ordinario podría declarar sobre ella, sin ne-cesidad de fijar la fecha exacta del nacimiento y por consi-guiente el número exacto de años que contaba el acusado.
En el tercer motivo del recurso se alega que la corte inferior cometió error por haber declarado culpable al acusado del delito de acometimiento y agresión con circunstancias ■ agravantes siendo dicha sentencia contraria a la prueba. La argumentación de este alegado error descansa en que la prueba no es suficiente y en que no se ha probado que el acu-sado sea un varón adulto.
Hemos examinado la prueba y encontramos que es sufi-ciente para' sostener la comisión del delito por el acusado. En cuanto a la referente a ser el acusado varón adulto enten-demos que también se ha probado este hecho, dada la forma en que hemos resuelto el segundo motivo del recurso.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.